Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 21-25 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11,  in the reply filed on 3/1/2022 is acknowledged.
	Upon further consideration, the restriction requirement between Groups I and II is withdrawn because a search of the prior art also revealed the method.
Claims 21-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2022.
Claims 1-15 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Nirantar et al. (Biosensors and Bioelectronics (2013) 47: 421-428).
Nirantar teaches a fusion protein that is constructed of a peptide linker that links an enzyme to an inhibitor of the enzyme. The peptide can be cleaved in one of two ways. A cognate analyte can interact with BLIP and the peptide mediates dissociation of the inhibitor from the enzyme. This facilitates one step signal generation. Alternatively, the peptide can be cleaved by a specific protease that also causes enzyme-inhibitor dissociation which also leads to signal generation (claim 12). Beta-lactamase (hydrolytic cleavage enzyme (claim 7); Tem1) was linked to its inhibitor protein BLIP via a polypeptide. Cleavage by the protease is both specific and sensitive (between nM and pM concentrations) via calorimetric detection (readable signal) of proteases cleavage agent; analyte (claim 11) and antibodies within minutes of a homogenous one-step reaction visible to the naked eye (abstract; pages 421-422, bridging paragraph).
Figure 1 A shows both cleavage-type scenarios:

    PNG
    media_image1.png
    207
    627
    media_image1.png
    Greyscale

The enzyme (round) is bound by polypeptide XYZ  to the enzyme inhibitor (triangle). The enzyme is inactive and cannot catalyze the reaction with the substrate (stars). Going to the right, a protease (cleaving agent) cleaves the polypeptide linker to claim 12). Thus, after protease cleavage, the composition consists of a free enzyme (claim 1 part a) and an enzyme inhibitor complex that is an inhibitor portion linked to a linker portion (claim 1 part b). The linker portion is capable of being cleaved by a cleaving agent. When the linker is tethered to the enzyme, the enzyme is inactive and then the linker is cleaved, the activity of the enzyme is increased (claim 1). Reaction with the substrate causes a readable  signal (claim 12). The cleaving protease is reasonably interpeted to be an analyte because it is being discovered by the reaction in the sample solution (claims 11 and 13). 
Section 2.5.2 describes the reaction where 5 nM of the sensors were incubated at various concentrations of the protease in  a solution (claim 14). Nitrocefin (TMP1 substrate) was added and the rate of change was recorded on a plate reader (optical absorbance; claim 15).
The association of the enzyme with the inhibitor is reasonably a complex because they are dissociated by the action of the protease on the linker or by the interactant.
Various polypeptide sequences having enzyme cleavage sites were inserted into the genetic scaffold to produce the fusion protein consisting of Tem1 (the enzyme; C-terminus KHW) and BLIP (the inhibitor; N-terminus AGVMT) as shown in Figure 1 (section 2.2.1). The polypeptide linker is joined covalently to the TMP1 and BLIP at opposite sides of the cleavage site where the inhibitor portion is linked to the linker claim 4). This is reasonably considered to be a reactive specie because it joins the enzyme and polypeptide together. In the case of the enterokinase (1), the cleavage site is situated between the distal and medial sites (claim 2). Entry (2)  shows two DEVD cleavage sites for a caspase 3 sensor that are separated by a middle portion GSSG (claim 3).
The reference is silent regarding the characteristics that the inhibitor portion associates with the enzyme at a concentration of enzyme inhibitor complex mixed with a concentration of enzyme wherein the concentrations are high compared to the concentration of inhibited enzyme complex to be used in an assay reagent (claim 6) but meets the claimed limitations because the disclosure by Nirantar teaches a free enzyme and an inhibitor portion linked to a linker portion that naturally associate because they are present together in a solution and the inhibitor has an affinity for the enzyme. Regarding the relationship with the concentrations compared to the concentration of the inhibited enzyme complex to be used in the assay reagent, this is an outcome dependent on an assay with the inhibited enzyme complex which is not present in the composition of claim 1. This indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nirantar et al. (Biosensors and Bioelectronics (2013) 47: 421-428).
The disclosure by Nirantar is discussed supra.
Nirantar does not teach the limitations of claim 5 regarding the method of linkage of the distal end of the linker portion linker portion. However, this is a product by process limitations as the claim is a composition claim. Since Nirantar teaches that the there is a linkage between W of the TMP1 enzyme and G of the linker, the limitations are met.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter,the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 

s 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Comment on the Prior Art
Amplification of enzyme activity including protease activity is known. For example, Colpas et al. (US 20070196881) teaches a signal amplification system for sensors that detect chemical reaction. The signal from a protease or other enzyme can be amplified and detected for example by a colorimetric assay ([0047]). The method of Colpas uses a zymogen which comprises a substrate and an enzyme. The substrate inhibits the enzyme and is a target for a protein produced by a microorganism. When the substrate is modified by a protein produced by a microorganism, the enzyme is activated (abstract).
Todd et al. (US 20130123480) teach that DNAzymes or ribozymes co-amplify along with target sequences to produce amplicons that function as true enzyme ([0012]). Figure 6 shows a method of employing an enzyme that is released by MNAzyme as prat of a signal amplification strategy. An enzyme cleaves a substrate between a fluorophore moiety and a quencher moiety which allows for a signal to be generated. Such enzymes include proteases ([0385]).
The prior art neither teaches nor suggests that an enzyme inhibitor complex which consists of an inhibitor portion linked to a linker portion further comprise  a linker amplifying portion.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653